DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  The claim limitation does not disclose which claim it is dependent on. The Examiner will examine the claim as if it is dependent on claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albagli et al. (US 2005/0072931) hereinafter known as Albagli, and further in view of Vogtmeier et al. (US 2008/0258067) hereinafter known as Vogtmeier.
With regards to claim 1, Albagli discloses a solid-state imager with back-side irradiation (Abstract) that utilizes a pixel array wherein each pixel in the two-dimensional array has a photosensor such as a photodiode [0021], comprising;
a pixel array, comprising a plurality of pixels ([0041]; Fig. 6; pixelated array of photosensitive elements 14);
a light-transmitting part ([0037] teaches that the transparent material 40 absorbs electrons that are created by x-ray absorption events and is transparent to the scintillator generated optical light.);
a protective layer ([0037] teaches that the transparent material 40 shields or blocks electrons from entering the active regions of the pixelated array of photosensitive elements 14, therefore, protects the elements. The transparent material functions as the light-transmitting part and the pixelated array protective layer. ), covering at least a part of a surface of the pixelated array of photosensitive elements 14; and
a conversion layer (scintillator 16), configured to convert X-ray into visible light (Abstract);
wherein when X-rays are incident from a side of the imager ([0032]; Fig. 6), the X-ray is incident on the protective layer [0031][0040], and the X-rays transmits through the light-transmitting part 40, reaches the conversion layer 16, and is converted into visible light by the conversion layer and received by the pixelated array of photosensitive elements 14 (Fig. 6 shows that incident x-rays penetrates through the light transmitting part 40 and interacts with the scintillator which generates optical light and then received by the pixelated array of photosensitive elements 14 [0037]).
Albagli teaches that incident x-rays can cause damage to the pixelated array of photosensitive elements before reaching the scintillator material.  The radiation damage occurs due to x-ray absorption in the scintillator material wherein a cloud of electrons is generated at the top portion of said scintillator 16. The cloud of electrons can spread to the pixelated array of photosensitive elements 14 [0034]. encircle
Albagli does not specifically disclose a light-transmitting part that is disposed between adjacent pixels and a portion of the X-ray is incident on the protective layer.
Vogtmeier discloses an X-ray detector (Abstract; Fig. 1) comprising of an array of pixels (P) (Abstract; Fig. 1; P). Vogtmeier teaches that for indirect conversion type detectors which contain a scintillator for the conversion of X-rays into visible photons, scintillator must be fixed upon the surface of an integrated circuit at a uniform distance to guarantee an accurate function of the detector. Further, the integrated circuits utilized by the indirect conversion detectors are exposed to x-rays which may interfere with the electronic circuits, therefore shielding is required [0002]. Vogtmeier further teaches that the passivation layer functions as a precise fabricated spacer which provides a uniform distance between the semiconductor layer and the additional component [0009]. The reference further discloses that the said passivation layer 5 is deposited on a semiconductor layer 1 and is disposed between adjacent pixels ([0013]; The passivation layer encircles the pixel.) and is also transparent to photons [0040]. Further, Vogtmeier discloses a shielding layer 6 is utilized to protect sensitive electronic components in the semiconductor layer from X-radiation [0010], Further, the shielding layer is recessed in the passivation layer 5 to block the passage of z-rays to electronic circuitry 4 [0012]. 
In view of Vogtmeier, it would have been obvious to one with ordinary skill within the art before the effective filing date of the claimed invention to modify or exchange the transparent material of Albagli’s solid-state imager with a passivation layer (utilizing a recessed shielding layer that blocks X-rays to electronic circuitry) that can receive and transmit  light photons from the scintillator to the electronic circuitry as well as provide a uniform distance between the conversion layer and the pixel array. The motivation is to utilize a light-transmitting and shielding layer that would allow scintillator light photons to reach the electronic signal processing circuitry while blocking X-rays that can damage the said circuitry.

With regards to claim 2, Albagli, in view of Vogtmeier, discloses the sensor according to claim 1, wherein the protective layer only covers a top surface of each pixel in the pixel array (see the rejection of claim 1).

With regards to claim 3, Albagli, in view of Vogtmeier, discloses the sensor according to claim 2, wherein the X-ray reaching the conversion layer is converted into visible light and received by a bottom surface of the pixel, and the bottom surface is opposite to the top surface of the pixel. (Albagli; [0041])

With regards to claim 4, Albagli, in view of Vogtmeier, discloses the sensor according to claim 1, wherein the protective layer is made from a material configured to block X-ray. (Vogtmeier; [0010]; a heavy metal like tantalum, tungsten, lead or bismuth with a high atomic number Z)

With regards to claim 5, Albagli, in view of Vogtmeier, discloses the sensor according to claim 1, wherein the conversion layer (Albagli; Fig. 6; 16) is disposed on a side of the protective layer (Albagli; Fig. 6; 40 in view of Vogtmeier, see the rejection of claim 1) and the pixel array (Albagli; Fig. 6; 14) away from the incident direction of the X-ray.

With regards to claim 6, Albagli, in view of Vogtmeier, discloses the sensor according to claim 1, further comprising:
 a substrate (Albagli; Fig. 6; 22), wherein the substrate is disposed on the protective layer (Albagli; Fig. 6; 40 in view of Vogtmeier, see the rejection of claim 1) and configured to receive and transmit X-ray (Albagli; [0007]; x-ray transparent substrate).

With regards to claim 7, Albagli, in view of Vogtmeier, discloses the sensor according to claim 1, wherein the conversion layer is made from a fluorescent material. (Albagli; [0022])

With regards to claim 8, Albagli, in view of Vogtmeier, discloses the sensor according to claim 6, wherein the substrate is made from a material configured to transmit X-ray. (Albagli; [0029]; quartz)

With regards to claim 9, Albagli, in view of Vogtmeier, discloses the sensor according to claim 6, wherein the substrate is made from glass or a soft material. (Albagli; [0029])

With regards to claim 10, Albagli, in view of Vogtmeier, discloses the sensor according to claim 1, further comprising: 
 A reflective layer disposed on a side of the conversion layer away from the pixel array. (Vogtmeier; [0043][0045])

With regards to claim 11, Albagli, in view of Vogtmeier, discloses electronic equipment (Albagli; [0021]), comprising the image sensor according to claim
 (see the Objection above referring to claim numbering).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zeitler et al. (US 7,626,176)
Kikuchi et al. (US 8,530,989)
Engel et al. (US 2013/0156157)
Li (US 2007/0205354)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884